Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on April 30, 2021 was received.  Claim 1 was amended.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on September 11, 2013. 

IDS
IDS submitted on April 30, 2021 were reviewed and considered. 

Reasons for Allowance
Claims 1-15 are allowed.  The closest prior arts of record, Seaver et al. (US 2002/0182333 A1), Yang et al. (US 2008/0260809 A1) do not teach nor suggest performing providing a coating head configured to deposit a film forming matrix in a first lane and in a second lane onto a substrate, wherein said first lane and said second lane are offset from and substantially parallel to one another; applying a layer of said first batch through said coating head in said first lane and drying said first applied layer to form a resulting surrogate film; measuring said resulting surrogate film for at least one physical property; and thereafter applying a layer of said second batch in said second lane and drying said second applied layer to form the active-containing resulting film, 

X reference cited from the Common Citation Document:
Yang et al. (US 2008/0260809 A1) does not teach nor suggest performing providing a coating head configured to deposit a film forming matrix in a first lane and in a second lane onto a substrate, wherein said first lane and said second lane are offset from and substantially parallel to one another as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717